Case 2:21-cv-09264-MCA-JSA Document 27 Filed 05/01/21 Page 1 of 3 PageID: 775
Kevin McDonough                                                              1271 Avenue of the Americas
Direct Dial: +1.212.906.1246                                                 New York, New York 10020
kevin.mcdonough@lw.com                                                       Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                             www.lw.com

                                                                             FIRM / AFFILIATE OFFICES
                                                                             Beijing        Moscow
                                                                             Boston         Munich
                                                                             Brussels       New York
                                                                             Century City   Orange County
                                                                             Chicago        Paris
May 1, 2021                                                                  Dubai          Riyadh
                                                                             Düsseldorf     San Diego
                                                                             Frankfurt      San Francisco
                                                                             Hamburg        Seoul
VIA ECF                                                                      Hong Kong      Shanghai
                                                                             Houston        Silicon Valley
The Honorable Madeline Cox Arleo                                             London         Singapore
                                                                             Los Angeles    Tokyo
Martin Luther King Building & U.S. Courthouse                                Madrid         Washington, D.C.
50 Walnut Street                                                             Milan
Newark, New Jersey 07102


                      Re:      Pacira BioSciences v. American Society of Anesthesiologists, et al., Case
                               No. 2:21-cv-9264

Dear Judge Arleo:

       Pacira respectfully submits this letter brief in response to Defendants’ Motion on Short
Notice For A Case Management Conference, filed April 29, 2021 (ECF No. 26). Pacira concurs
in Defendants’ request for a case management conference, and consents to the short notice on
which Defendants’ Motion was filed, but opposes Defendants’ proposed schedule.1

        The parties agree on two important things: (1) that the parties are ready to address the
merits of Pacira’s trade libel claim and (2) to do so swiftly. The only difference in the parties’
proposals is that Defendants request discovery and a preliminary injunction hearing now, while
Pacira is seeking final resolution more efficiently. A preliminary injunction will not bring final
resolution to the matter, so Defendants’ proposal would presumably be followed by additional
discovery and eventually a permanent injunction hearing. Since both parties want this resolved as
soon as possible, Pacira proposes to forego consideration of a preliminary injunction and move
directly to determination of a permanent injunction, with expedited discovery and determination.
Discovery and briefing on damages would follow a resolution of the issues relating to liability.

        Defendants contend that Pacira rejected their request for expedited discovery. ECF No.
26-1 at 1.2 But Pacira did no such thing. In fact, Pacira responded suggesting that the parties move
directly to determination of a permanent injunction, following expedited discovery from both
parties, in order to expedite resolution of the matter. See Ex. 1 at 2-3. Defendants rejected Pacira’s


1
  To be clear, to the extent Defendants’ Motion does not do so, Pacira requests expedited treatment of the request for
a Case Management Conference as well as an expedited Case Management Schedule.
2
  Defendants also suggest that they need more time since Pacira took “more than three months drafting its brief.” ECF
No. 26-1 at 1. However, Defendants have been on notice since at least February 2021, when Pacira informed them of
its intent to take legal action to remedy their libel.
Case 2:21-cv-09264-MCA-JSA Document 27 Filed 05/01/21 Page 2 of 3 PageID: 776
May 1, 2021
Page 2




proposal without explanation and proposed a schedule for addressing the preliminary injunction
motion, the same as contained in their present letter brief. Id. at 1-2; ECF No. 26-1 at 4-5.

        Notably, Defendants provide no explanation as to why they need discovery. See ECF No.
26-1 at 4-5. Indeed, Defendants should have had all information needed to support the statements
prior to publication, and if they did not, should have caveated the articles accordingly or not
published them at all. That Defendants think they need discovery to determine whether they
committed trade libel speaks volumes. Yet, astonishingly, Defendants propose not just discovery,
but unilateral discovery—allowing for only Defendants to take discovery and not Pacira. If
discovery occurs, Pacira is, of course, equally entitled to discovery, particularly because
Defendants’ internal communications will inform Pacira’s allegations of actual malice.

         Further, if discovery occurs, Pacira proposes that the parties proceed immediately to
argument on a permanent injunction so that final resolution of this matter can be reached as
expeditiously as possible. In addition to the financial harm Pacira has already suffered from
customers lost, EXPAREL’s reputation has been irreparably damaged by Defendants’ false
statements. See ECF No. 4 at 53-59. Every day that the libelous articles remain in public
circulation, EXPAREL’s reputation is further damaged and the ability to undo the damage
becomes more difficult. For example, other research has started to cite to these erroneous articles,
making it harder to pull the information. But rather than spending months conducting discovery
and briefing a preliminary injunction motion, which will not bring this case to conclusion, Pacira
proposes consolidating its preliminary injunction motion with a hearing on the merits of the
liability issues (not the damages issues) in order to bring this matter to a swift and final resolution.
See Fed. R. Civ. P. 65(a)(2) (“[T]he court may advance the trial on the merits and consolidate it
with the [preliminary injunction] hearing.”). Given the reputational interests of both parties at
stake in this case, see ECF No. 26-1 at 3, consolidation is an appropriate course for resolving the
liability portion of this case.

       Accordingly, Pacira respectfully requests that this Court enter the following schedule,
which would permit expedited discovery from both parties, prior to briefing and a hearing on a
motion for a permanent injunction to resolve any issues related to liability. At the conclusion of
proceedings on the permanent injunction, the parties and Court can then address a schedule and
process for discovery and adjudication of damages.

                      Event                                             Deadline

 Deadline to respond to Complaint                    June 1, 2021

 Deadline to serve written discovery requests        June 15, 2021

 Deadline to respond to written discovery            June 22, 2021
 requests

 Deadline for substantial completion of              July 13, 2021
 document production
Case 2:21-cv-09264-MCA-JSA Document 27 Filed 05/01/21 Page 3 of 3 PageID: 777
May 1, 2021
Page 3




 Completion of fact depositions                      July 30, 2021

 Deadline to serve expert reports                    August 13, 2021

 Deadline to serve rebuttal expert reports and       August 27, 2021
 close of discovery

 Motion for Permanent Injunction                     September 20, 2021

 Opposition to Motion for Permanent                  October 18, 2021
 Injunction

 Reply in Support of Motion for Permanent            November 1, 2021
 Injunction

 Hearing on Motion for Permanent Injunction          November 15, 2021


          We thank the Court for its consideration of this request.

                                                        Respectfully submitted,

                                                        s/ Kevin McDonough

                                                        Kevin McDonough
                                                        of LATHAM & WATKINS LLP

cc:       All counsel of record
